Citation Nr: 1146101	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  02-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a shell fragment wound (SFW) of the left knee with involvement of Muscle Group (MG) XII.  

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected residuals of SFWs of the right thigh and knee area with involvement of MGs XIV, and XV.  

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of SFW of the right leg below the knee area with involvement of MG XI.  

4.  Entitlement to an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  




REPRESENTATION

Veteran represented by:	Peter J. Sebekos, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision of the RO that, inter alia, denied higher evaluations for the service-connected left and right knee and leg disabilities, and assigned an increased rating of 30 percent for the service-connected PTSD.  

In a March 2005 rating decision, the RO granted service connection for degenerative arthritis of both knees, and assigned separate 10 percent ratings for each knee.  

The Veteran presented testimony before the undersigned Veterans Law Judge at a personal hearing held at the RO in January 2006.  A transcript of this proceeding has been associated with the Veteran's claims file.  

At his hearing, the Veteran raised the issue of service connection for a left ear hearing impairment.  He also raised the issues of increased ratings for a service-connected right forearm disability and prostate cancer residuals and the issue of total compensation rating based on individual unemployability.  These matters were referred back to the RO for appropriate action.  

In an April 2006 decision, the Board denied higher evaluations for the service-connected left and right leg and knee disabilities and for PTSD, and remanded the issue of a compensable evaluation for the service-connected right ear hearing loss for additional development of the record.  

The Veteran appealed the April 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  

In December 2006, the RO granted service connection for a left ear hearing loss and assigned a noncompensable rating for the now service-connected bilateral hearing loss, effective on January 29, 2001.  

In a June 2008 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating that part of the decision which denied the claims for increase and remanding those matters to the Board for further action.  

In a January 2010 decision, the RO assigned a 30 percent rating for the service-connected residuals of SFWs of the right thigh and knee based on damage to MG XIV, effective on January 24, 1969.  

The RO also granted service connection for the residuals of a SFW to the right hip based on injury to MG XV and for the residuals of a SFW below the right knee based on injury to MG XII, and assigned a noncompensable rating for each disability, effective on January 24, 1969.  

In an August 2010 decision, the Board denied the claims for higher evaluations for the service-connected residuals of SFWs of the left knee, the right thigh and knee and for PTSD, denied a compensable rating for the service-connected bilateral hearing loss, and assigned an increased rating of 20 percent for the service-connected residuals of SFW of the right leg below the knee with damage to MGs XI and XII.  

An October 2010 RO rating decision implemented the Board decision by assigning an increased rating of 20 percent for the service-connected residuals of SFW of the right leg below the knee with damage to MGs XI and XII, effective on January 24, 1969.  

Most recently, the Veteran appealed the August 2010 decision to the Court, and in a July 2011 Order, the Court granted the parties' Joint Motion for Partial Vacatur and Remand, vacating and remanding the matters for further action by the Board.  

Of preliminary importance, the Board notes that the Veteran was found to have abandoned his appeal of the denial of his claim for a compensable rating for his service-connected bilateral hearing loss.  

However, the parties agreed that, on remand, the Board should address whether the medical evidence of record, specifically the September 2006 VA examiner's recommendation that the Veteran receive an ears, nose, and throat (ENT) medical consultation due to the noted asymmetry accompanied by his complaint of both ears feeling "plugged up," the January 2005 VA examiner's documentation of a "transient Eustachian tube dysfunction in the left ear" and a "TM [tympanic membrane] hypermobility noted for the left ear," as well as a recommendation the Veteran be referred to an ENT specialist; and a January 26, 2004 audiology consultation note that noted complaints of "fluctuating hearing loss associated with aural fullness," reasonably raises a claim of entitlement to an increased disability rating for the Veteran's service-connected perforation of the tympanic membrane, to include entitlement to an extraschedular rating, or a claim of service connection for another ear disability.  

Based on the medical evidence identified by the parties showing bilateral "plugged up" ears and aural fullness, and left ear Eustachian tube dysfunction and tympanic membrane hypermobility, the Board finds that a claim for an increased rating for the service-connected perforation of the tympanic membrane, to include entitlement to an extraschedular rating, has been reasonably raised by the record.  

The Board notes that these findings may also constitute an informal claim of service connection for another related ear disability.  See 38 C.F.R. § 3.157 (2011); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This matter is hereby referred to the RO for development.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Here, in the Joint Motion for Remand, it was agreed by the parties that remand was required because the decision relied upon two inadequate medical opinions in violation of 38 C.F.R. § 4.2.  

Further, the decision regarding the Veteran's request for an increased disability rating for his service-connected PTSD was remanded because the Board failed to ensure compliance with its earlier remand order in violation of Stegall v. West, 11 Vet.App. 268, 271 (1998).  

The parties noted that medical examinations that do not contain sufficient detail must be returned as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet.App. 303 (2007).  Similarly, examinations that contain contradictory information must be remanded for clarification, see 38 C.F.R. § 19.9(a); Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision"), or the procurement of a new VA medical examination.  See Tyrues v. Shinseki, 23 Vet.App. 166, 182 (2009) (stating that §19.9(a) "contemplates situations in which the Board may choose to obtain 'further evidence' instead of requiring clarification of the existing evidence"), aff'd, 631 F. 3d 1380 (Fed. Cir. February 11, 2011).  

In the instant case, the parties found that the VA medical examiner's August 2009 opinion was inadequate because it is was inherently contradictory.  Specifically, while the examiner's "Summary of Joint Symptoms" responded "Yes" when asked whether Appellant's knees demonstrated "Instability" or "Weakness," his responses were directly contradicted by a later statement that "[b]oth knees have adequate supporting structures and neither knee is unstable."  

The later characterization was also relied upon by the examiner in his December 2009 addendum opinion, authored in response to an addendum request requiring comment on "the Veteran's report[ed] that on more than occasion his knees ha[d] given out on him."  "[T]his terminology [was] so vague as to prevent specific clinical interpretation.  However, the current C&P exam documented that both of his knees ha[d] adequate supporting structures, neither knee [was] unstable..."  

The parties objected to the examiner's reliance upon the inadequate and contradictory August 2009 examination report, and found that this reliance also rendered the December 2009 addendum opinion inadequate for rating purposes as well.  

The parties agreed that the Board should have either sought a new VA medical examination that addressed the issue of instability, or remanded the examination reports to seek clarification from the examiner on his inconsistent statements, and determined that remand was appropriate.  See Tyrues, 23 Vet.App. at 182; Bowling, 15 Vet.App. at 12.  

Further, the parties agreed that the examiner's December 2009 addendum opinion violated the Court's holding in Jones v. Shinseki, 23 Vet.App. 382 (2010).  In the addendum request, the examiner was asked to comment on an October 2001 examination report that the Appellant suffered "20% loss of ROM [range of motion] of the knees bilaterally."  In response, the examiner summarized the findings of the October 2001 report and stated, "Further comment on the 2001 findings is impossible without resorting to speculation."  

The parties noted that this response contravened the Jones requirement that where a VA examiner was unable to opine on an issue without resorting to speculation, "the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 389-90.  

The parties found that based on the inadequacies in the August and December 2009 VA medical examinations, the parties agreed vacatur and remand were appropriate to allow the Board to obtain a medical opinion that clarifies whether the Veteran suffers from any instability in his knees, and the meaning of the October 2001 comment.  Stefl, 21 Vet.App. at 125; Miller, 11 Vet.App. at 348.  

The parties also agreed that the August 2009 VA medical examination on the Veteran's service-connected PTSD violated the Board's March 2009 remand order.  The parties noted that the remand order directed the VA medical examiner to address a July 2002 Ambulatory Care anxiety notation; however, the August 2009 examination report contains no such comment.  Consequently, the parties found that vacatur and remand were required to allow for compliance with the prior directions.  Stegall, 11 Vet.App. at 271.  

Based on the foregoing, and consistent with the Court's July 2011 Order, the Board finds that this matter must be remanded, and that the upon remand, the RO should arrange for appropriate VA examinations to evaluate the nature and severity of the Veteran's service-connected shell fragment wounds of the left knee, right thigh and knee, and PTSD.  

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), such an opinion is necessary to adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

Prior to arranging for the Veteran to undergo VA examinations in connection with his claims, he should also be afforded an opportunity to submit any additional medical records relevant to his claims.  

This should include treatment records from the Tampa VA Medical Center (VAMC) dated since 2010.  In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him recently for his claimed disabilities.  This should specifically include medical and treatment records from the Tampa VAMC dated from 2010 to the present.  

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, it should clearly be documented in the claims file and the Veteran should be informed in writing.  

2.  After all available records are associated with the claims file, the RO should arrange for the Veteran to undergo a VA muscle examination, by an orthopedist.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

After examining the Veteran and reviewing the Veteran's medical records and history, the examiner should: 

a.  Identify the muscle group or groups affected and indicate whether there is any intermuscular or other scarring, including their dimensions, depth, and a description of any scar tenderness, ulceration, and adhesion.  

b.  Conduct range of motion testing, expressed in degrees, of the left knee and right thigh and knee.  In providing the requested findings the physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion, if applicable.  

c.  Indicate whether the effect on the functioning of each affected muscle group(s), if any, is slight, moderate, moderately severe, or severe.  

d.  Indicate the effect of each disability on the Veteran's daily life and employment.  

e.  Indicate whether the Veteran's disabilities are productive of recurrent subluxation or lateral instability in the knees and if so, whether this is slight, moderate, or severe.  

f.  Comment on (i) the inconsistencies of the August 2009 examination and December 2009 addendum, which show findings that the Veteran reported that on more than occasion his knees have given out on him, notations of demonstrated instability, weakness, and giving way on "Summary of Joint Symptoms," and an observation that "[b]oth knees have adequate supporting structures and neither knee is unstable;" and (ii) the Veteran's reports that on more than one occasion his knees have given out on him.  

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

3.  After associating with the claims folder all available records received pursuant to the above-requested development, the Veteran should be afforded a VA psychiatric examination to determine the current extent and severity of his service-connected PTSD.  It is imperative that the examiner reviews the evidence in his claims folder, including a complete copy of this REMAND, and acknowledges such review in his or her report.  The examination report should reflect consideration of the Veteran's documented, relevant medical history.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.  The examiner should report whether PTSD causes or would be expected to cause deficiencies in most of the following areas: work, school, family relations judgment, thinking, or mood.  

The examiner should also provide a multi-axial assessment, including assignment of a Global Assessment of Functioning (GAF) score and an explanation of what the score means.  The examiner must specifically comment on Ambulatory Care Note dated July 31, 2002 that assessed the Veteran with an "anxiety disorder with worsened symptoms."  

All examination findings and the complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate these claims in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

